Various defendants appear herein as plaintiffs in error appealing from an adverse judgment of the city of Checotah ex rel. Fletcher Hall et al., obtained in the district court.
A motion to dismiss has been filed for the reason that the plaintiff in error, M. Duke, failed to give notice in open court of the intention to appeal within ten days as provided by 12 O. S. 1941 § 954.
This court ordered M. Duke to respond to the motion to dismiss and none has been filed. In French v. Bragg,177 Okla. 43, 55 P.2d 953, we held that where a motion to dismiss has been filed and the same is supported by argument and authorities which reasonably sustain the lack of jurisdiction of this court, it is not the duty of this court to search for some theory upon which to sustain the appeal, but that it may in its discretion dismiss the appeal. We have examined the argument and authorities cited by the defendant in error and they reasonably support the motion to dismiss.
The appeal of M. Duke is therefore dismissed.
CORN, C. J., GIBSON, V. C. J., and RILEY, OSBORN, BAYLESS, WELCH, HURST, and ARNOLD, JJ., concur. DAVISON, J., absent.